


Exhibit 10.38

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

AMENDED AND RESTATED

LIMITED EXCLUSIVE

SUBLICENSE AND CROSS-LICENSE AGREEMENT

 

For

 

DIELECTRIC WALL ACCELERATOR TECHNOLOGY

 

Between

 

TOMOTHERAPY INCORPORATED

 

And

 

COMPACT PARTICLE ACCELERATION CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

BACKGROUND

1

2.

DEFINITIONS

3

3.

LICENSE GRANT

10

4.

SUBLICENSING RIGHTS AND OBLIGATIONS

10

5.

FEES, ROYALTIES, AND PAYMENTS

11

6.

DUE DILIGENCE

13

7.

ROYALTY AND PROGRESS REPORTS

17

8.

BOOKS AND RECORDS

19

9.

LIFE OF THE AGREEMENT

20

10.

TERMINATION

21

11.

DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION

21

12.

PATENT PROSECUTION AND MAINTENANCE

22

13.

PATENT INFRINGEMENT

25

14.

USE OF NAMES AND TRADEMARKS

28

15.

LIMITED WARRANTY

28

16.

INDEMNIFICATION

29

17.

INSURANCE

30

18.

WAIVER

31

19.

ASSIGNABILITY

31

20.

LATE PAYMENTS

32

21.

NOTICES

32

22.

GOVERNING LAWS; VENUE; ATTORNEYS FEES

33

23.

PATENT MARKING

33

24.

GOVERNMENT APPROVAL OR REGISTRATION

34

25.

COMPLIANCE WITH LAWS

34

26.

FORCE MAJEURE

34

27.

UNITED STATES PREFERENCE

35

28.

PROPRIETARY INFORMATION

35

29.

MISCELLANEOUS

36

 

 

 

EXHIBIT A - LICENSED PATENTS

A-1

EXHIBIT B - RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS

B-1

EXHIBIT C - FEES AND ROYALTIES

C-1

EXHIBIT D - SCHEDULE

D-1

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED EXCLUSIVE SUBLICENSE AND CROSS-LICENSE AGREEMENT

FOR DIELECTRIC WALL ACCELERATOR TECHNOLOGY

 

This Amended and Restated Sublicense and Cross-License Agreement (this
“Agreement”) is effective as of April 20, 2012 (the “Effective Date”) by and
between TomoTherapy Incorporated, a wholly-owned subsidiary of Accuray
Incorporated (“TomoTherapy”), and Compact Particle Acceleration Corporation
(“CPAC”).  TomoTherapy and CPAC are referred to jointly as “Parties.”

 

1.                                      BACKGROUND

 

1.1                               Lawrence Livermore National Security, LLC
(“LLNS”) has granted to TomoTherapy pursuant to that certain Limited Exclusive
Patent License Agreement dated as of February 23, 2007, as amended by Amendment
One on April 8, 2008 and Amendment Two on February 10, 2011, and as supplemented
by Supplement One on July 2, 2008, Supplement Two on March 6, 2009, Supplement
Three on January 11, 2010, Supplement Four on January 28, 2010, Supplement Five
on May 19, 2010, Supplement Six on September 30, 2010, Supplement Seven on
January 6, 2011, Supplement Eight on March 4, 2011 and Supplement Nine on
September 30, 2011 (as amended and supplemented, the “Underlying License”), an
exclusive license under those patents and patent applications listed in Exhibit
A (LICENSED PATENTS) of this Agreement, and any additional patents, patent
applications, and copyrightable works that are either added as a result of
expansion of the fields of use or are developed under the Statement of Work of
the CRADA (as defined below) and by the LLNL DWA team on related projects that
would be useful for the development, manufacture, and use of such technology. 
This Agreement and the resulting license are subject to overriding obligations
to the Federal Government pursuant to the provisions of TomoTherapy’s exclusive
license agreement with LLNS and LLNS’s Contract No. DE-AC52-07NA27344 with the
DOE for the operation of the Lawrence Livermore National Laboratory (“LLNL”).

 

1.2                               Certain inventions characterized as Dielectric
Wall Accelerator technology (“Invention”) described in LLNL patent applications
and patents listed in Exhibit A (LICENSED

 

1

--------------------------------------------------------------------------------


 

PATENTS) were made at LLNL, are covered by Patent Rights as defined in Article 2
(DEFINITIONS), and are subject to the Underlying License.

 

1.3                               The U.S. Government has previously been
granted a nontransferable, paid-up, nonexclusive, irrevocable license to use the
Invention by, or on behalf of, the U.S. Government throughout the world.

 

1.4                               TomoTherapy and LLNL have been parties to a
cooperative research and development agreement referred to hereafter as the
“CRADA” Agreement No. TC02109.0 as amended, for purposes of developing a
Particle and Radiotherapy System based on LLNL’s DWA technology.  Concurrent
with the execution of the Original Sublicense (as defined below), the CRADA
transferred from TomoTherapy to CPAC pursuant to a separate Transfer Agreement
by and among CPAC, TomoTherapy and LLNL.

 

1.5                               CPAC and TomoTherapy have entered into that
certain Limited Exclusive Patent License Agreement dated as of April 25, 2011
(the “Original Sublicense”) for those patents and patent applications listed in
Exhibit A (LICENSED PATENTS) of this Agreement, and any additional patents,
patent applications, and copyrightable works that are either added as a result
of expansion of the fields of use or are developed under the Statement of Work
of the CRADA and by the LLNL DWA team on related projects that would be useful
for the development, manufacture, and use of technology.  The Original
Sublicense was subject to the understanding that TomoTherapy’s ability to amend
the terms and conditions of the Original Sublicense is subject always to LLNS’s
agreement and incorporation of any amendments or modifications in the Underlying
License.

 

1.6                               CPAC and TomoTherapy have entered into that
certain Cross-License Agreement dated as of August 4, 2009 (the “Original
Cross-License”) pursuant to which each granted to the other certain licenses in
the Medical Field of Use and in the Other Fields.

 

1.7                               Concurrently herewith, CPAC and TomoTherapy
are entering into an agreement dated as of the Effective Date assigning the
right of first refusal to expand the Field of Use to include the Commercial DWA
and National Security DWA fields of use as set forth in Paragraph B.1.2.2 of the
Underlying License to enable CPAC to negotiate a license directly from LLNS
under the Licensed Patents in the Commercial DWA and National Security DWA
fields of use (the “Expanded Field Assignment Agreement”).

 

2

--------------------------------------------------------------------------------


 

1.8                               CPAC and TomoTherapy desire to amend the
restate the Original Sublicense and the Original Cross-License on the terms and
conditions set forth in this Agreement.

 

1.9                               The Parties intend that royalties due under
this Agreement will be calculated and paid on Sales of the Licensed Products or
Licensed Services by CPAC.

 

1.10                        CPAC recognizes the need to practice due diligence
in the commercialization of Licensed Patents in accordance with this Agreement’s
terms and conditions to maintain the sublicense of the LLNL Patents and the
license of the TomoTherapy IP and to acquire rights to additional fields of
use.  In addition, both Parties acknowledge that the U.S. Government has certain
march-in rights in accordance with 48 CFR 27.304-1 (g) and 15 USC 3710a(b)(1)(B)
and (C).

 

1.11                        As of the Effective Date, TomoTherapy has no
knowledge of any pending or threatened claim related to the Licensed Patents or
the Licensed Method, and it has not granted to any third party any license,
option, or other right that conflicts with, or could conflict with, if
exercised, the license, options, and other rights granted by it under this
Agreement.

 

THEREFORE, the Parties agree as follows:

 

2.                                      DEFINITIONS

 

As used in this Agreement, the following terms, whether used in the singular or
plural, will have the following meanings:

 

2.1                               “Affiliate” of CPAC means any entity which,
directly or indirectly, Controls CPAC, is Controlled by CPAC, or is under common
Control with CPAC. “Control” means (i) having the actual, present capacity to
elect a majority of the directors of such affiliate, (ii) having the power to
direct at least fifty percent (50%) of the voting rights entitled to elect
directors, or (iii) in any country where the local law will not permit foreign
equity participation of a majority, ownership or control, directly or
indirectly, of the maximum percentage of such outstanding stock or voting rights
permitted by local law.  CPAC does not include “Affiliate.”

 

3

--------------------------------------------------------------------------------


 

2.2                               “Category 1 Patents” means patents resulting
from patent applications and records of invention in the Field of Use that were
generated by the LLNL DWA team and in existence prior to the effective date of
the Underlying License.

 

2.3                               “Category 2 Patents” means patents resulting
from patent applications and records of invention in the Field of Use that were
generated by the LLNL DWA team during the course of the CRADA, but funded by
parties other than TomoTherapy or CPAC.  CPAC understands that since Category 2
Patents are generated by funds from parties other than TomoTherapy or CPAC,
access to Category 2 Patents entails the possibility of additional license fees
due at the time that Category 2 Patents may be added to this Agreement by
amendment, such additional license fees being subject to the limitations
described in this Agreement.

 

2.4                               “Category 3 Patents” means patents resulting
from patent applications and records of invention generated by the LLNL DWA team
since the effective date of the Underlying License and during the course of the
CRADA in the Field of Use funded by TomoTherapy or CPAC.

 

2.5                               “Copyrighted DWA Works” means all original
works of authorship that are fixed in a tangible form of expression that are
related to the design, construction, function, or use of the DWA.

 

2.6                               “DWA” means Dielectric Wall Accelerator
technology.

 

2.7                               “DWA IP” means any and all DWA Patents,
Copyrighted DWA Works, DWA Trade Secrets, and DWA Technology Rights.

 

2.8                               “DWA Licensed Product” means all kits,
compositions of matter, materials, articles of manufacture, and products the
manufacture, use, Sale, offer for Sale, or import of which, but for the licenses
granted in this Agreement, would infringe, or contribute to or induce the
infringement of any DWA TomoTherapy Patents, or would require the performance of
the Licensed Method that involves use of any DWA TomoTherapy Patent or that
otherwise uses any DWA TomoTherapy IP.

 

2.9                               “DWA Patent” means a patent or patent
application whose claims specify the design, construction, function, or use of a
DWA or any component thereof, together with any

 

4

--------------------------------------------------------------------------------


 

continuation or continuation-in-part, divisional, and any patent issuing
thereon, including a re-issue, patent of addition, or any registration or
confirmation patent corresponding thereto.

 

2.10                        “DWA Technology Rights” means all technical
information, know-how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, software, designs, drawings, or data that are
not covered by the relevant DWA Patent(s), but that are necessary for practicing
the invention covered by the relevant DWA Patent(s).

 

2.11                        “DWA TomoTherapy IP” means the DWA IP owned by
TomoTherapy or owned by third party and licensed to TomoTherapy and as to which
TomoTherapy is authorized to grant sublicenses within the scope of the licenses
granted by TomoTherapy hereunder, including the DWA TomoTherapy Patents.

 

2.12                        “DWA TomoTherapy Patents” means the DWA Patents
owned by TomoTherapy or owned by third party and licensed to TomoTherapy and as
to which TomoTherapy is authorized to grant sublicenses within the scope of the
licenses granted by TomoTherapy hereunder.

 

2.13                        “DWA Trade Secret” means information possessed by a
party, including, without limitation, a compilation, program, device, method,
system, technique, or process, to which all of the following apply:  (i) the
information is related to the design, construction, function, or use of the DWA
or any component thereof, (ii) the information derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and (iii) the information is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.

 

2.14                        “Field of Use” is the applications or uses defined
in Exhibit B (RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS).

 

2.15                        “First Commercial Acceptance” means the first
sign-off of an acceptance of a Licensed Product by a customer of CPAC or a
sublicensee that is not an Affiliate.

 

2.16                        “Joint Venture” means any separate legal entity
established pursuant to an agreement between a third party and CPAC and/or
sublicensee to constitute a vehicle for a joint

 

5

--------------------------------------------------------------------------------


 

effort, in which the separate entity manufactures, uses, purchases, Sells, or
acquires Licensed Products from CPAC.  CPAC does not include “Joint Venture.”

 

2.17                        “Licensed Method” means any process or method the
use or practice of which, but for the license granted in this Agreement, would
infringe, or contribute to, or induce the infringement of, any Patent Rights.

 

2.18                        “Licensed Patents” means LLNL Patents and DWA
TomoTherapy Patents.

 

2.19                        “Licensed Product” means a DWA Licensed Product or a
LLNL Licensed Product.

 

2.20                        “Licensed Service” means the use of Licensed
Products or Licensed Method to provide a service.  Neither Licensed Service nor
Licensed Method includes the maintenance or servicing of a Licensed Product.

 

2.21                        “LLNL Licensed Product” means all kits, compositions
of matter, materials, articles of manufacture, and products the manufacture,
use, Sale, offer for Sale, or import of which, but for the licenses granted in
this Agreement, would infringe, or contribute to or induce the infringement of
any Patent Rights (other than those that relate to DWA Patents), or would
require the performance of the Licensed Method that does not involve use of any
DWA Patent.

 

2.22                        “LLNL Patents”

 

2.22.1              Patents and patent applications specified in Exhibit A
(LICENSED PATENTS), and patents resulting from these applications, continuations
of these applications, divisionals, and continuation-in-part applications
resulting from these applications only to the extent, however, that Valid Claims
in the continuation-in-part applications are entirely supported in the
specification and entitled to the priority date of the parent application;

 

2.22.2              reissues of 2.22.1.

 

2.22.3              foreign patent applications filed under Article 12 (PATENT
PROSECUTION AND MAINTENANCE) claiming priority to the patent and applications of
Sections 2.22.1 and 2.22.2 and patents resulting from these applications,
continuations of these applications, divisionals, and continuation-in-part

 

6

--------------------------------------------------------------------------------


 

applications only to the extent, however, that Valid Claims in the
continuation-in-part are entirely supported in the specification and entitled to
the priority date of the patent application; provided CPAC has not breached any
obligation to pay foreign fees set forth in this Agreement.

 

2.23                        “Medical Field of Use” means medical applications of
all types, including without limitation both human and animal diagnostics and
therapeutic applications and all research uses designed to lead to such
applications.

 

2.24                        “Monterey Milestone” has the meaning assigned to
that term in the Shareholder Agreement.

 

2.25                        “Net Invoice Price” means the gross invoice selling
price by the ultimate seller (whether CPAC or a sublicensee) for the Sale of a
Licensed Product or Licensed Service, less the following items, but only to the
extent that they actually pertain to the Sale of such Licensed Product or
Licensed Service:

 

2.25.1              Allowances actually granted to customers for rejections,
returns, and prompt payment and volume discounts (in amounts customary to the
trade);

 

2.25.2              Freight, transport packing, insurance charges associated
with transportation; and

 

2.25.3              Taxes (including without limitation, sales and use taxes),
tariffs or import/export duties based on Sales when included in the gross
invoice price, but not value-added taxes or taxes assessed on income derived
from Sales.

 

2.26                        “Net Sale” means the Net Invoice Price, except in
the instances described in Subparagraphs 2.26.1, 2.26.2, 2.26.3 and 2.26.4 of
this Paragraph.

 

2.26.1              For any Relationship-Influenced Sale of a Licensed Product
or Licensed Service, Net Sales will be based on the Net Invoice Price at which
the Relationship-Influenced Sale Purchaser resells such Licensed Product or
Licensed Service;

 

2.26.2              In those instances where Licensed Product or Licensed
Service is not Sold, but is otherwise exploited, the Net Sales for such Licensed
Product or Licensed Service will be the Net Invoice Price of products or
services of similar kind and quality, Sold in similar quantities, currently
being offered for Sale by CPAC and/or any

 

7

--------------------------------------------------------------------------------


 

sublicensee.  Where such products or services are not currently Sold or offered
for Sale by CPAC and any sublicensees, or others, then the Net Sales will be
CPAC’s and/or any sublicensee’s cost of manufacture of Licensed Product or the
cost of conducting the service, determined by CPAC’s and/or any sublicensee’s
customary accounting procedures, plus CPAC’s average gross margin less any
amounts attributable to the items set forth in Paragraphs 2.25.1 through 2.25.3
above;

 

2.26.3              In those instances where CPAC or a sublicensee acquires and
subsequently Sells Licensed Product or Licensed Service previously Sold to which
an earned royalty accrued hereunder, Net Sales will mean the Net Invoice Price
upon Sale of such Licensed Product or Licensed Service, as applicable, by CPAC
or the sublicensee, less the Net Invoice Price of the immediately preceding Sale
to CPAC or such sublicensee.

 

2.26.4              In those instances where CPAC or a sublicensee leases
Licensed Products or otherwise provides Licensed Products or Licensed Services
to a third party for consideration paid over a period of time, Net Sales will
mean the Net Invoice Price of each such discrete payment actually made by the
third party to CPAC, less any amounts attributable to the items set forth in
Paragraphs 2.25.1 through 2.25.3 above.

 

2.27                        “New Developments” means inventions, or claims to
inventions, which constitute advancements, developments or improvements, whether
or not patentable and whether or not the subject of any patent application,
which are:  (a) not sufficiently supported by the specification of a
previously-filed patent or patent application within the Patent Rights to be
entitled to the priority date of the previously-filed patent or patent
application; and (b) not otherwise commercially valuable to CPAC’s
commercialization of the Licensed Patents within the Field of Use.

 

2.28                        “Option Period” has the meaning set forth in the
Shareholder Agreement dated as of the date hereof, by and between CPAC and
TomoTherapy, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

2.29                        “Other Fields” means all fields of application other
than the Medical Field of Use.

 

8

--------------------------------------------------------------------------------

 

2.30                        “Particle and Radiotherapy Field of Use” means the
medical use of x-rays, protons, and light and heavy ion charged particles in
therapeutic applications.

 

2.31                        “Patent Rights” means the Valid Claims of Licensed
Patents to the extent licensed to TomoTherapy by LLNS or that constitute DWA
TomoTherapy Patents.  This definition of Patent Rights excludes any rights in
and to New Developments.

 

2.32                        “Related Party” means a corporation, firm or other
entity with which, or individual with whom, CPAC and or any sublicensee (or any
of their respective stockholders, subsidiaries or Affiliates) have an agreement,
understanding, or arrangement (for example, but not by way of limitation, an
option to purchase stock or other equity interest, or an arrangement involving a
division of revenue, profits, special discounts, rebates, or allowances) which
is entirely unrelated to the Sale or exploitation of the Licensed Products or
Licensed Services without which such other agreement, understanding, or
arrangement, the amounts, if any, charged by CPAC or sublicensee to such entity
or individual for the Licensed Product or Licensed Service would be higher than
the Net Invoice Price actually received.

 

2.33                        “Relationship-Influenced Sale” means a Sale of a
Licensed Product, or any exploitation of the Licensed Product or Licensed
Method, by CPAC and/or any sublicensee to (i) an Affiliate; (ii) a Joint
Venture; or (iii) a Related Party.

 

2.34                        “Relationship-Influenced Sale Purchaser” means the
purchaser of Licensed Product or Licensed Service in a Relationship-Influenced
Sale.

 

2.35                        “Sale” means the act of selling, leasing or
otherwise transferring, providing, or furnishing for use for any consideration. 
Correspondingly, “Sell” means to make or cause to be made a Sale, and “Sold”
means to have made or caused to be made a Sale.  It shall not be deemed a Sale
under this Agreement for CPAC to transfer any Licensed Products to a customer,
where the customer utilized the Licensed Products predominantly for research
purposes and CPAC receives for such Licensed Products an amount equal to or less
than CPAC’s actual cost to manufacture such Licensed Products.

 

2.36                        “Shareholder Agreement” means the Second Amended and
Restated Shareholder Agreement dated as of the date hereof, by and among CPAC,
TomoTherapy and the

 

9

--------------------------------------------------------------------------------


 

shareholders of CPAC, as the same may be amended, restated, supplemented or
otherwise modified from time to time

 

2.37                        “Underlying License” has the meaning set forth in
Paragraph 1.1.

 

2.38                        “Valid Claim” means a claim of a patent or patent
application in any country that (i) has not expired; (ii) has not been
disclaimed; (iii) has not been cancelled or superseded, or if cancelled or
superseded, has been reinstated; and (iv) has not been revoked, held invalid, or
otherwise declared unenforceable or not allowable by a tribunal or patent
authority of competent jurisdiction over such claim in such country from which
no further appeal has or may be taken.

 

3.                                      LICENSE GRANT

 

3.1                               The license rights granted to CPAC by
TomoTherapy are set forth in Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS).

 

3.2                               The license granted hereunder will be subject
to the overriding obligations to the U.S. Government including those set forth
in 35 U.S.C. §200-212 and applicable governmental implementing regulations and
the obligation to report on utilization of the Invention set forth in 37 CFR
§401.14(h).

 

4.                                      SUBLICENSING RIGHTS AND OBLIGATIONS

 

4.1                               The sublicensing rights granted to CPAC by
TomoTherapy are set forth in Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS), Paragraph B.2 (Sublicensing Rights).

 

4.2                               CPAC must include in any sublicense all the
rights and obligations set forth in Paragraphs 1.10 and 3.2 of this Agreement.

 

4.3                               CPAC must require sublicensees to provide it
with copies of all progress reports and royalty reports in accordance with the
provisions of the Underlying License and this Agreement, and CPAC will collect
and deliver to TomoTherapy all such reports due from sublicensees.

 

4.4                               CPAC must include in all sublicenses the
notice that upon termination of this Agreement or the Underlying License for any
reason, either TomoTherapy or LLNS, at its sole

 

10

--------------------------------------------------------------------------------


 

discretion, will determine whether any or all sublicenses will be canceled or
assigned to TomoTherapy or LLNS.

 

4.5                               CPAC will notify TomoTherapy of each
sublicense granted hereunder and provide TomoTherapy with a complete copy of
each executed sublicense within thirty (30) days of issuance of the sublicense.

 

4.6                               Consideration owed to TomoTherapy will be paid
to TomoTherapy on or before the due date of the royalty report applicable to the
quarter in which consideration was finally due and owing to CPAC under the
sublicense.  CPAC will collect from the sublicensees and will pay to TomoTherapy
all fees, royalties, and the cash equivalent of any consideration due
TomoTherapy.

 

5.                                      FEES, ROYALTIES, AND PAYMENTS

 

5.1                               Fees and royalties due on Net Sales of
Licensed Products or Licensed Services will be as specified in this Article 5,
Exhibit C (FEES AND ROYALTIES), and Article 7 (ROYALTY AND PROGRESS REPORTS) of
this Agreement.

 

5.2                               As partial consideration for the rights
granted to CPAC, CPAC will pay to TomoTherapy milestone payments as set forth in
Exhibit C.

 

5.3                               As partial consideration for all the rights
granted to CPAC, CPAC will pay TomoTherapy minimum annual royalties as set forth
in Exhibit C.

 

5.4                               As partial consideration for all the rights
granted to CPAC, CPAC will pay to TomoTherapy earned royalties at the rate set
forth in Exhibit C.

 

5.5                               Earned royalties shall accrue when CPAC
receives payment for Licensed Products or Licensed Services, or if no such
payment is to be received, when such Licensed Products or Licensed Services are
delivered in a manner constituting a Net Sale as defined in Article 2
(DEFINITIONS), Paragraph 2.24, and no further deliverables are due to the
customer by CPAC or sublicensee.

 

5.6                               Payments on earned royalties pursuant to
Exhibit C, Paragraphs C.2.1.2 and C.2.2.2, for the sale of the first five DWA
units shall be deferred until the second anniversary of the date of the first
sale.  Payment for other earned royalties will include all royalties accrued

 

11

--------------------------------------------------------------------------------


 

up to the last day of the most recently completed calendar quarter, and such
payment shall be made on the dates specified below:

 

February 28 for the calendar quarter ending December 31;

 

May 31 for the calendar quarter ending March 31;

 

August 31 for the calendar quarter ending June 30; and

 

November 30 for the calendar quarter ending September 30.

 

5.7                               All consideration due TomoTherapy shall be
payable in United States dollars.  When Licensed Products or Licensed Services
are sold for monies other than United States dollars, earned royalties will
first be determined in the foreign currency of the country in which such
Licensed Products or Licensed Services were Sold and then converted into
equivalent United States dollars.  The exchange rate will be the one actually
used by CPAC to record such sale on its financial statements.

 

5.8                               Earned royalties on Sales of Licensed Products
or Licensed Services occurring in any country outside the United States shall
not be reduced by any taxes, fees, or other charges imposed by the government of
such country except those taxes, fees, and charges allowed under the provisions
of Paragraph 2.25 (Net Invoice Price).  CPAC also will be responsible for all
bank transfer charges.

 

5.9                               Notwithstanding the provisions of Article 26
(FORCE MAJEURE), if at any time legal restrictions prevent prompt remittance of
any earned royalties or other consideration owed to TomoTherapy by CPAC with
respect to any country where a sublicense is issued or a Licensed Product or
Licensed Service is Sold, then CPAC will convert the amount owed to TomoTherapy
into United States dollars and will pay TomoTherapy directly from another source
of funds in order to remit the entire amount owed to TomoTherapy. 
Notwithstanding the previous sentence, if CPAC is prohibited itself by such
legal restrictions from collecting the Net Invoice Price for the sale of any
Licensed Product or Licensed Service or any royalty or fee from a sublicense,
CPAC shall not be obligated to convert such amount owed, but rather will send
written notice to TomoTherapy of such legal restrictions and of the amount
owed.  Upon removal of such legal restrictions,

 

12

--------------------------------------------------------------------------------


 

CPAC will convert said amount owed to TomoTherapy into United States dollars and
will remit the entire amount owed to TomoTherapy.

 

5.10                        No earned royalties will be collected or paid
hereunder to TomoTherapy on Licensed Products or Licensed Services Sold to the
account of the U.S. Government.  CPAC and its sublicensee will reduce the amount
charged for Licensed Products or Licensed Services Sold to the U.S. Government
by an amount equal to the royalty for such Licensed Products or Licensed
Services otherwise due TomoTherapy.  CPAC will provide TomoTherapy with U.S.
Government contract numbers and a written statement by CPAC’s contracting
officer that Sale of Licensed Products to the U.S. Government were reduced by
the amount of royalty due TomoTherapy.

 

5.11                        If TomoTherapy must pursue legal means to obtain
payments owed by CPAC, CPAC will pay TomoTherapy for all reasonable legal costs
and any other related costs expended by TomoTherapy to collect payments owed by
CPAC.

 

5.12                        In the event that any patent or any claim thereof
included within the Patent Rights is held invalid in a final decision by a court
of competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based on such patent or claim or any
claim patentably indistinct there from will cease as of the date of such final
decision.  CPAC will not, however, be relieved from paying any royalties that
accrued before such final decision and CPAC will be obligated to pay the full
amount of royalties due hereunder to the extent that TomoTherapy licenses one or
more Valid Claims within the Patent Rights to CPAC with respect to Licensed
Products or Licensed Services.

 

6.                                      DUE DILIGENCE

 

6.1                               CPAC, upon execution of this Agreement, will
use all commercially reasonable efforts to (i) diligently proceed with the
development, manufacture, and Sale of the LLNL Licensed Products and related
Licensed Services and use of related Licensed Methods, and will use all
commercially reasonable efforts to earnestly and diligently market the same
after execution of this Agreement and in quantities sufficient to meet the
market demands therefor (the “LLNL Licensed Products Diligence Obligation”) and
(ii)

 

13

--------------------------------------------------------------------------------


 

diligently proceed with the development, manufacture, and Sale of the DWA
Licensed Products and related Licensed Services and use of related Licensed
Methods, and will use all commercially reasonable efforts to earnestly and
diligently market the same after execution of this Agreement and in quantities
sufficient to meet the market demands therefor (the “DWA Licensed Products
Diligence Obligation”); provided that, until CPAC achieves the Monterey
Milestone, CPAC will use all commercially reasonable efforts to achieve the
Monterey Milestone and will apply substantially all of its available technology
and product development resources to achievement of the Monterey Milestone (the
“Monterey Milestone Diligence Obligation”).

 

6.2                               CPAC will meet the specific performance
obligations and milestones specified in Exhibit B (RIGHTS GRANTED AND
PERFORMANCE OBLIGATIONS), in accordance with the terms and conditions therein
(including, without limitation, the cure periods and potential modifications to
such time periods therein).  If CPAC is unable to meet such milestones in
accordance with Exhibit B, CPAC may negotiate with LLNL or LLNS for a new
schedule and the conditions for continuation of the Underlying License, subject
always to TomoTherapy’s right to approve such new schedule and conditions with
LLNS under the Underlying License.  CPAC shall copy TomoTherapy on all written
communications (including emails) from CPAC to LLNL or LLNS that relate to
negotiations of a new milestone schedule or the conditions for continuation of
the Underlying License and will promptly provide to TomoTherapy copies of all
written communications (including emails) that CPAC receives from LLNL or LLNS
that relate to negotiations of the terms of the Underlying License or any
remedies or other steps that LLNL or LLNS is taking or may take by reason of any
failure of TomoTherapy to meet any milestone schedule or conditions for
continuation of the Underlying License and that LLNL or LLNS did not directly
forward to TomoTherapy, including any notice regarding the exercise of
conversion or termination rights in favor LLNS in Sections 6.2.2, 6.2.3 or 6.6
of the Underlying License.  TomoTherapy will promptly provide to CPAC copies of
all written communications (including emails) that TomoTherapy receives from
LLNL that relate to any notices with respect to Sections 6.1, 6.2.2, 6.2.3 or
6.6 of the Underlying License. Without limiting the generality of the foregoing,
CPAC shall keep TomoTherapy timely apprised of all material developments in the
negotiation of a new

 

14

--------------------------------------------------------------------------------


 

milestone schedule or the conditions for continuation of the Underlying License
with LLNL or LLNS or otherwise respect to the exercise by LLNL or LLNS of any
rights or remedies with respect to the Underlying License. Notwithstanding the
foregoing or any other provision of this Agreement, nothing herein affects to
obligations of LLNL or LLNS, as applicable, to provide directly to TomoTherapy
any and all notices given by LLNL or LLNS under the Existing License.
Notwithstanding the foregoing, if LLNL or LLNS provides notice to TomoTherapy or
CPAC that LLNL or LLNS will not agree to extend any milestone date set forth in
Exhibit B to the Underlying Sublicense to a date by which CPAC is able to
achieve such milestone;  or LLNL or LLNS otherwise provide notice of a failure
to meet the obligations Paragraph 6.1, 6.2.2, 6.2.3 of the Underlying License;
or LLNL or LLNS otherwise provide notice of an intent to exercise any of the
conversion or termination rights in favor LLNS in Sections 6.1, 6.2.2, 6.2.3 or
6.6 of the Underlying License or if CPAC and LLNL or LLNS fail to reach
agreement on a extended milestone schedule at least thirty (30) days before LLNS
is permitted under Paragraph 6.2.2 or 6.2.3 of the Underlying Licensed to
convert the limited exclusive license granted thereunder to TomoTherapy to a
non-exclusive license or to terminate the Underlying License, TomoTherapy
thereafter shall have the right to actively participate along with CPAC in all
subsequent discussions and negotiations with LLNL and LLNS with respect to such
matters and TomoTherapy and CPAC agree in such event to reasonably cooperate
with each other in connection with such joint discussions and negotiations with
LLNL and LLNS.

 

6.3                               If the terms of the Underlying License are
modified due to a missed milestone, then the terms of this Agreement shall be
modified to the same extent.

 

6.4                               CPAC will comply with all applicable
governmental laws and obtain all necessary governmental approvals in each
country where Licensed Products or Licensed Services are manufactured, used,
Sold, imported, or offered for Sale.

 

6.5                               If LLNL notifies TomoTherapy that LLNL was
approached by a third party seeking a license to make, use, or sell the
Invention or the Licensed Products in the Fields of Use in which rights have
been granted to CPAC under Exhibit B hereto because commercial demand is not
then being met, then CPAC will negotiate in good faith with that third

 

15

--------------------------------------------------------------------------------


 

party to grant a sublicense for any Licensed Patents in the market for which
CPAC and existing sublicensees are not meeting commercial demand.  The
determination to grant a sublicense may be based on CPAC’s business interests,
and may be granted or denied in CPAC’s reasonable business judgment, provided,
however, that CPAC provides LLNL and TomoTherapy with a justification (which
shall be treated as Proprietary Information) for denying any such sublicense.

 

6.6                               During the term of this Agreement, CPAC will
conduct normal, continuous business operations.  If CPAC seeks protection under
any United States bankruptcy proceedings during the term of this Agreement, CPAC
will notify TomoTherapy in writing no later than seventy-two (72) hours after
the bankruptcy filing.  Upon filing bankruptcy, the license terminates at
TomoTherapy’s option as stated in Article 9 (LIFE OF THE AGREEMENT), Paragraph
9.2.

 

6.7                               If TomoTherapy receives any notice pursuant to
Paragraph 6.6 of the Underlying License, TomoTherapy shall promptly forward such
notice to CPAC and shall allow CPAC to negotiate directly with LLNL to cure any
deficiencies.

 

6.8                               If CPAC breaches the LLNL Licensed Products
Diligence Obligation, the DWA Licensed Products Diligence Obligation or the
Monterey Milestone Diligence Obligation under Paragraph 6.1, TomoTherapy will
have the right and option to:  (a), in the case of a breach of the LLNL Licensed
Products Diligence Obligation, (1) convert the limited exclusive sublicense for
LLNL Licensed Patents to a nonexclusive sublicense; or (2) terminate the limited
exclusive sublicense for LLNL Licensed Patents, (b) in the case of a breach of
the DWA Licensed Products Diligence Obligation, (1) convert the limited
exclusive license for DWA TomoTherapy IP to a nonexclusive license; or (2)
terminate the limited exclusive license for DWA IP; or (c), in the case of a
breach of the Monterey Milestone Diligence Obligation, (1) convert the limited
exclusive sublicense for the LLNL Licensed Patents and/or the DWA TomoTherapy IP
to a nonexclusive sublicense; or (2) terminate the limited exclusive sublicense
for LLNL Licensed Patents and/or terminate the limited exclusive license for DWA
TomoTherapy IP.  To exercise any right to terminate the limited exclusive
sublicense for LLNL Licensed Patents or the limited exclusive license for DWA
TomoTherapy IP or to convert the limited exclusive

 

16

--------------------------------------------------------------------------------


 

sublicense for LLNL Licensed Patents or the limited exclusive license for DWA
TomoTherapy IP to a nonexclusive license, in each case, for breach of any of the
diligence obligations set forth in Paragraph 6.1, TomoTherapy will give CPAC
written notice, setting forth specific details as to the nature of the alleged
deficiency.  In the case of a breach of the LLNL Licensed Products Diligence
Obligation, CPAC has sixty (60) days after TomoTherapy gives CPAC written notice
of the alleged deficiency to cure the deficiency and CPAC shall provide to
TomoTherapy written tangible evidence that such breach has been cured by the end
of the (60) day period; provided that, if LLNL agrees in writing to an extension
of the sixty (60)-day period specified in Paragraph 6.6 of the Underlying
License during which TomoTherapy may cure any deficiency in the performance of
its diligence obligations under Article 6 of the Underlying License, the period
during which CPAC will be permitted to cure any breach of the LLNL Licensed
Products Diligence Obligation set forth in Paragraph 6.1 hereof automatically
will be extended to the same extent as such agreed extension to the sixty (60)
day cure period in Paragraph 6.6 of the Underlying License.  In the case of a
breach of the DWA Licensed Products Diligence Obligation or breach of the
Monterey Milestone Diligence Obligation, CPAC has one hundred and twenty (120)
days after TomoTherapy gives CPAC written notice of the alleged deficiency to
cure the deficiency and CPAC shall provide to TomoTherapy written tangible
evidence that the deficiency has been cured by the end of the one hundred and
twenty (120) day period.  If, at this point, TomoTherapy determines that CPAC
has failed to cure the deficiency, then TomoTherapy may, at its option,
immediately exercise the termination or conversion rights specified above in
this Paragraph 6.8 by giving written notice to CPAC.

 

7.                                      ROYALTY AND PROGRESS REPORTS

 

7.1                               CPAC will submit to TomoTherapy an annual
progress report as described in Paragraph 7.2 below covering activities by CPAC
and its sublicensees related to the development and testing of all Licensed
Products and Licensed Services.  Such progress report will be signed by CPAC’s
President or Chief Executive Officer or his/her designee attesting to the
accuracy of the information in the report.  If either party terminates this
Agreement before any Licensed Products or Licensed Services are Sold or before
this Agreement’s

 

17

--------------------------------------------------------------------------------


 

expiration, a final progress report covering the period prior to termination
must be submitted within thirty (30) days of termination.

 

7.2                               The progress reports submitted under Paragraph
7.1 above will include, but not be limited to, a reasonably detailed summary of
the following topics:

 

·                  Summary of work completed toward commercialization of
Licensed Patents;

 

·                  Schedule of anticipated events or milestones, including
status of those events or milestones.  Should CPAC wish to change the schedule
of events or milestones specified in Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS), CPAC must request advance written approval from TomoTherapy;

 

·                  A financial statement showing the investments made in the
commercialization effort to date;

 

·                  Anticipated and actual market introduction dates of each
Licensed Product or Licensed Service;

 

·                  Summary of marketing and sales activities, including copies
of marketing and sales literature; and

 

·                  Activities of the sublicensees, if any.

 

7.3                               CPAC also will report to TomoTherapy in its
immediately subsequent progress report the date of first Sale or other
exploitation of a Licensed Product or Licensed Service in each country.

 

7.4                               Beginning with the quarter following First
Commercial Acceptance, CPAC will provide quarterly royalty reports and payments
to TomoTherapy on or before each February 28, May 31, August 31, and November 30
of each year.  If there were no Sale of Licensed Products or Licensed Services,
the report will state that.  Royalty reports will be signed by CPAC’s General
Manager or chief financial officer, or their designee, attesting to the accuracy
of the report.  Each such royalty report will cover the most recently completed
calendar quarter (October through December covered in the February 28th report,
January through March in the May 31st report, April through June in the August
31st report, and July through September in the November 30th report) and will
show:

 

7.4.1                     the gross invoice prices and Net Sales of Licensed
Products or Licensed Services Sold or otherwise exploited by CPAC and its
sublicensees during the most recently completed calendar quarter;

 

18

--------------------------------------------------------------------------------

 

7.4.2                     the number of Licensed Products or Licensed Services
Sold or otherwise exploited by CPAC and its sublicensees during the most
recently completed calendar quarter;

 

7.4.3                     the place of manufacture of Licensed Products or
practice of Licensed Services;

 

7.4.4                     the royalties, in U.S. dollars, payable hereunder with
respect to Net Sales;

 

7.4.5                     the method used to calculate the royalty, specifying
all deductions taken and the dollar amount of each such deduction; and

 

7.4.6                     the exchange rates used, if any.

 

7.5                               CPAC will provide TomoTherapy with an annual
statement of royalty accounts within sixty (60) days after the financial closing
of CPAC’s fiscal year.  TomoTherapy will protect such statements, and any of the
other reports provided to TomoTherapy pursuant to Article 7, as Proprietary
Information and not disseminate them unless required by law or permitted by this
Agreement.  If a disclosure is required by law, TomoTherapy will give CPAC the
opportunity to seek a protective order preventing or limiting such disclosure.

 

8.                                      BOOKS AND RECORDS

 

8.1                               CPAC will keep books and records accurately
showing all payments due TomoTherapy and all Licensed Products and Licensed
Services manufactured (including place of manufacture), used, offered for Sale,
imported, and/or Sold under the terms of this Agreement.  Such books and records
will be preserved for at least five (5) years after the date of the payment to
which they pertain and will be open to inspection by LLNL, LLNS or TomoTherapy,
and their respective representatives or agents, at reasonable times and upon
reasonable prior notice to determine their accuracy and assess CPAC’s compliance
with the terms of this Agreement.

 

8.2                               The fees and expenses of representatives of
TomoTherapy performing such an examination will be borne by TomoTherapy.  If,
however, an underpayment error in royalties of more than five percent (5%) of
the total royalties due for any year is discovered, CPAC will bear the
reasonable costs associated with the examination and

 

19

--------------------------------------------------------------------------------


 

will remit such underpayment to TomoTherapy within thirty (30) days of the
examination result.

 

8.3                               CPAC will provide TomoTherapy with an annual
audited financial statement of CPAC, including at a minimum a balance sheet and
operating statement or CPAC’s annual report, and TomoTherapy will treat such
reports as Proprietary Information to the extent the same is not part of a
public filing.  Such statement will be due to TomoTherapy within one hundred
twenty (120) days following the close of CPAC’s fiscal year to which such
statement relates.

 

9.                                      LIFE OF THE AGREEMENT

 

9.1                               Unless otherwise terminated by operation of
law, Paragraph 9.2, or by acts of the Parties in accordance with the terms of
this Agreement, this Agreement will remain in effect from the Effective Date
until the expiration or abandonment of last of the Patent Rights licensed
hereunder, at which point this Agreement will expire.

 

9.2                               This Agreement will terminate at TomoTherapy’s
option upon the filing of a petition for relief under the United States
Bankruptcy Code by CPAC.  If the bankruptcy petition is filed against CPAC by a
third party, CPAC has sixty (60) days from the date of the petition to have such
third-party bankruptcy filing dismissed.  If at the end of the sixty (60) day
period, CPAC fails to have the third party filing dismissed, this Agreement will
terminate.

 

9.3                               Any termination of this Agreement will not
affect the rights and obligations set forth in the following Articles:  Article
2 (DEFINITIONS), Article 5 (FEES, ROYALTIES, AND PAYMENTS), Article 8 (BOOKS AND
RECORDS), Article 9 (LIFE OF THE AGREEMENT), Article 11 (DISPOSITION OF LICENSED
PRODUCTS ON HAND UPON TERMINATION), Article 14 (USE OF NAMES AND TRADEMARKS),
Article 15 (LIMITED WARRANTY), Article 16 (INDEMNIFICATION), Article 17
(INSURANCE), Article 21 (NOTICES), Article 22 (GOVERNING LAWS; VENUE; ATTORNEYS’
FEES),  Article 28 (PROPRIETARY INFORMATION) and Paragraph B.3 of Exhibit B.2
(RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS), subject to any time limitations
set forth in those Articles.  Notwithstanding anything

 

20

--------------------------------------------------------------------------------


 

herein to the contrary, CPAC shall have no obligation to pay any amount under
this Agreement unless such amount was due and owing prior to the termination or
expiration of this Agreement.

 

9.4                               The termination or expiration of this
Agreement will not relieve CPAC of its obligation to pay any fees, royalties,
and reimbursements for foreign filing costs, or other payments owed to
TomoTherapy at the time of such termination or expiration and will not impair
any accrued right of TomoTherapy.

 

10.                               TERMINATION

 

10.1                        Termination by CPAC:  CPAC will have the right at
any time to terminate this Agreement by providing a Notice of Termination to
TomoTherapy and paying any outstanding fees owed TomoTherapy.  Termination of
this Agreement will be effective sixty (60) days after the date such notice
takes effect.

 

10.2                        This Agreement will terminate, effective ten (10)
days after the effective date of notice by TomoTherapy, if CPAC is dissolved or
liquidated.

 

10.3                        TomoTherapy shall have the right to terminate the
1imited exclusive sublicense for LLNL Licensed Patents and/or the limited
exclusive license of the DWA TomoTherapy IP as provided in Paragraph 6.8. If
TomoTherapy, pursuant to Paragraph 6.8, terminates both the 1imited exclusive
sublicense for LLNL Licensed Patents and the limited exclusive license of the
DWA TomoTherapy IP, TomoTherapy shall have the right to terminate this Agreement
effective upon written notice to CPAC.

 

11.                               DISPOSITION OF LICENSED PRODUCTS ON HAND UPON
TERMINATION

 

11.1                        Upon termination of this Agreement pursuant to
Article 10 (TERMINATION), CPAC may Sell all previously made or partially made
Licensed Products (and such partially made Licensed Products may be completed
prior to Sale), but will not make or Sell additional Licensed Products,
provided, however, that the Sale of such Licensed Products will be subject to
the terms of this Agreement including, but not limited to, the payment of earned
royalties at the rates and at the times provided herein and the rendering of
reports in connection therewith.  CPAC will also be permitted to provide
Licensed

 

21

--------------------------------------------------------------------------------


 

Services for so long as is reasonably necessary to complete those contractual
obligations of CPAC accruing prior to termination or expiration of this
Agreement, provided that CPAC’s providing of such Licensed Services will be
subject to the terms of this Agreement, including, but not limited to, the
payment of earned royalties at the rates and at the times provided herein and
the rendering of reports in connection herewith.

 

11.2                        Within thirty (30) days after termination of this
Agreement by either Party pursuant to Article 10 (TERMINATION), CPAC will
provide TomoTherapy with a written inventory of all Licensed Products in process
of manufacture or in stock on the date of termination.  CPAC may complete
Licensed Products in the process of manufacture at the time of termination, and
may dispose of Licensed Products provided that CPAC pays royalties to
TomoTherapy on such dispositions.

 

11.3                        Upon termination of this Agreement pursuant to
Article 10 (TERMINATION), CPAC may not practice Licensed Methods after the date
of termination of this Agreement except as necessary to complete the manufacture
of Licensed Products as permitted under Paragraph 11.2 and to provide Licensed
Services as described in Paragraph 11.1.

 

12.                               PATENT PROSECUTION AND MAINTENANCE

 

12.1                        LLNS Patents

 

12.1.1              LLNS will prosecute patent applications and maintain the
LNLL Patents licensed under this Agreement.  CPAC and LLNL will review and amend
Exhibit A (LICENSED PATENTS) in this License from time to time so that the
amended list of LNLL Patents will be those that both Parties believe are
necessary for commercialization of Licensed Products, subject always to
agreement by LLNS and inclusion of such patents as licensed patents in the
Underlying License.  The cost to file and prosecute U.S. LLNL Patents will be as
follows:

 

12.1.1.1                Category 1 Patents:  CPAC will reimburse TomoTherapy
$10,000 for each Category 1 Patent that CPAC and LLNL believe are necessary for
the commercialization of Licensed Products and are included in the LNLL
Patents.  Payment for those Category 1 Patents will be made following the
successful completion and testing of the sub-scale prototype.

 

22

--------------------------------------------------------------------------------


 

12.1.1.2                Category 2 Patents:  CPAC may be required to pay an
additional fee for Category 2 Patents added to this License.

 

12.1.1.3                Category 3 Patents:  CPAC is responsible for prosecution
costs of U.S. patents.

 

12.1.2              As the party solely responsible for the commercialization of
the Invention, CPAC will pay all of the expenses associated with patent
interferences, patent appeals to the USPTO Board of Appeals, patent appeals to a
Federal Court, patent re-examinations, and patent re-issues, as long as the LNLL
Patent remains on Exhibit A (LICENSED PATENTS) and CPAC maintains its exclusive
license.

 

12.1.3              CPAC may request foreign rights in the LNLL Patents, if such
rights are available.  CPAC must request such rights in writing, and specify the
countries in which it wants rights, within seven (7) months after the filing
date of the U.S. applications.  Failure to request such rights will be
considered an election not to seek foreign rights.  LLNS may file patent
applications at its own expense in any country in which CPAC has not elected to
secure foreign rights, and CPAC has no rights to any such foreign applications
and resultant patents, unless such foreign rights are still available and CPAC
pays for such rights.

 

12.1.4              All costs of preparing, filing, prosecuting, and maintaining
foreign LNLL Patents and applications covering the Inventions listed in Exhibit
A (LICENSED PATENTS) will be borne by CPAC, subject to the terms of this
Agreement.  All such patents will be held in the name of LLNS.  The costs of any
interferences and oppositions for foreign patents will be considered prosecution
expenses and also will be borne by CPAC.  An advance fee (Fee) will be invoiced
to CPAC by TomoTherapy for any future foreign filing of LNLL Patents listed in
Exhibit A (LICENSED PATENTS).  TomoTherapy is authorized to pay the incurred
fees from the Fee.  As evidence of expenses incurred, TomoTherapy will supply
invoices for foreign filing requested by CPAC to CPAC.  TomoTherapy shall credit
to CPAC any remaining balance of the Fee not used for foreign filing expenses
incurred.  The Fee is not an advance against any other fees or royalties due
TomoTherapy under this Agreement.    TomoTherapy shall invoice CPAC for payment
of costs for foreign patent application preparation, filing, prosecution, and
maintenance.  If such payment is not received within ninety (90) days, such
foreign license rights shall be

 

23

--------------------------------------------------------------------------------


 

excluded from this Agreement, unless such foreign license rights are still
available and CPAC pays for such rights.  TomoTherapy shall not be liable in any
manner for the loss of such foreign license rights arising due to CPAC’s failure
to pay such fees on a timely manner.  Any overpayments by CPAC for foreign
patent filing and maintenance costs shall be credited towards CPAC’s future
foreign patent cost obligations.

 

12.1.5              Notwithstanding any previous payment of fees or election to
pursue such rights, CPAC may, at its sole discretion, terminate its license to
any foreign LNLL Patents or application(s)  and its obligation to pay any
further costs for those corresponding foreign rights, upon thirty (30) days
written notice to TomoTherapy.  TomoTherapy, LLNS or the U.S. Government may, at
their sole discretion and expense, continue prosecution and/or maintenance of
any patents or applications for which CPAC has relinquished rights.

 

12.2                        DWA TomoTherapy Patents

 

12.2.1              CPAC agrees to reimburse TomoTherapy towards the costs
incurred by TomoTherapy in filing, prosecuting and maintaining the DWA
TomoTherapy Patents in the United States that are included in the Licensed
Patents; provided that, upon written notice from CPAC to TomoTherapy that CAPC
is electing not to pay the costs of filing, prosecuting or maintaining any DWA
TomoTherapy Patent, such DWA TomoTherapy Patent shall thereafter be excluded
from the Licensed Patents licensed to CPAC hereunder.  CPAC will pay to
TomoTherapy such costs within thirty (30) days of receiving an invoice from
TomoTherapy for said costs.

 

12.2.1.1                TomoTherapy is not obligated to make or maintain any
foreign filing of the DWA TomoTherapy Patents.  If CPAC wants TomoTherapy to
make or maintain such foreign filings, CPAC must, at least three (3) months
prior to the expiration of the deadline for making such foreign filings, notify
CPAC in writing indicating those countries in which CPAC desires TomoTherapy to
pursue foreign patent protection.  In addition, CPAC must reimburse TomoTherapy
towards the costs incurred by TomoTherapy in filing, prosecuting and maintaining
the foreign patents.  After the issuance of any foreign filed DWA TomoTherapy
Patents that CPAC has elected to pursue, CPAC will be billed annually for any
applicable annuity payments at the actual rate determined by the applicable
country.  CPAC will pay to TomoTherapy the invoiced annuity amount within

 

24

--------------------------------------------------------------------------------


 

thirty (30) days of receipt.  If CPAC fails to pay such amount by the invoice
due date, TomoTherapy will have the right to abandon the foreign filed patent
and remove it from the Licensed Patents.

 

12.2.1.2                TomoTherapy reserves the right to file a patent
application, at its own expense, in any countries not requested by CPAC pursuant
to this Paragraph 12.  Such patent applications and any resulting patents will
not be included in the Licensed Patents.

 

12.2.1.3                TomoTherapy will prosecute all patent applications it
files at Licensee’s request pursuant to this Paragraph 12.  TomoTherapy will use
reasonable efforts to provide to CPAC the right to review and comment on any
significant prosecution actions and correspondences received pertaining to the
filing, prosecution and maintenance of any DWA TomoTherapy Patents in the
Licensed Patents. TomoTherapy will use reasonable efforts to promptly forward a
copy of such actions and correspondence to CPAC within thirty (30) days of their
receipt by TomoTherapy. TomoTherapy shall give good faith consideration to
carrying out the instructions, opinions and proposals submitted by CPAC with
respect to any prosecution actions if such instructions, opinions and proposals
are provided to TomoTherapy.  If TomoTherapy decides to abandon prosecution or
maintenance of any patent or patent application under the DWA TomoTherapy
Patents in a country in which CPAC has requested TomoTherapy to make and
maintain such filing, TomoTherapy shall assign said application to CPAC prior to
any such abandonment, and CPAC shall have the right to continue prosecution of
said application, at its own expense.

 

13.                               PATENT INFRINGEMENT

 

13.1                        LNLL Patents

 

13.1.1              In the event that either CPAC or TomoTherapy learns of
infringement that it believes may have potential commercial significance to any
LNLL Patent, the knowledgeable party will provide the other party (i) with
written notice of such infringement and (ii) with any evidence of such
infringement available to it (the “Infringement Notice”).

 

13.1.2              TomoTherapy will have the first right, at its option, to
undertake and control efforts to obtain a discontinuance of misappropriation or
infringement of the LNLL

 

25

--------------------------------------------------------------------------------


 

Patents, including the bringing of a lawsuit for misappropriation or
infringement and to undertake and control efforts to obtain a discontinuance of
infringement. In the event TomoTherapy does not desire to exercise such first
right, it shall provide prompt notice thereof to CPAC, and will provide to CPAC
whatever rights TomoTherapy has under the Underlying License to undertake and
control such efforts to obtain a discontinuance of misappropriation or
infringement of the LNLL Patents.  Each party, at its own expense, will
cooperate in any action or lawsuit brought by the other under this Paragraph,
and each consents to being named a party and joining as a party plaintiff in the
same. Each party’s responsibility to cooperate includes, without limitation,
releasing information and documents relevant to such action or lawsuit,
appearing as witnesses therein, filing actions, and taking other actions as may
be reasonably necessary for that party to maintain the action or lawsuit.

 

13.1.3              Any recovery or settlement received in connection with any
suit will first be allocated to cover the litigation costs incurred by CPAC and
TomoTherapy and required to be paid under this Agreement.  Any recovery in
excess of litigation costs will be shared between CPAC and LLNL as set forth in
the Underlying License, replacing CPAC for TomoTherapy; provided that any
recoveries (after payment of litigation expenses) retained by CPAC (including
any settlement recoveries) shall be treated as revenue from the sale of Licensed
Products to which the royalty obligations of CPAC under Paragraph C.2 of Exhibit
C hereto shall be applicable.

 

13.1.4              Any agreement made by CPAC for purposes of settling
litigation or other dispute shall comply with the requirements of Article 4
(SUBLICENSING RIGHTS AND OBLIGATIONS) of this Agreement.

 

13.2                        DWA TomoTherapy Patents

 

13.2.1              In the event that either CPAC or TomoTherapy learns of
infringement that it believes may have potential commercial significance to any
DWA TomoTherapy Patent, the knowledgeable party will provide the other party (i)
with written notice of such infringement and (ii) with any evidence of such
infringement available to it (the “Infringement Notice”).

 

26

--------------------------------------------------------------------------------


 

13.2.2              TomoTherapy will have the first right, at its option, to
undertake and control efforts to obtain a discontinuance of misappropriation or
infringement of the DWA TomoTherapy Patents, including the bringing of a lawsuit
for misappropriation or infringement and to undertake and control efforts to
obtain a discontinuance of infringement. In the event TomoTherapy does not
desire to exercise such first right, it shall provide notice thereof to CPAC,
and will thereafter promptly provide to CPAC the right to control efforts to
obtain a discontinuance of misappropriation or infringement of the DWA
TomoTherapy Patents.  Each party consents to being named a party and joining as
a party plaintiff in the action if necessary to obtain an action for the
discontinuance of misappropriation or infringement of the DWA TomoTherapy
Patents.

 

13.2.3              If TomoTherapy elects to commence an action for infringement
as described above in Paragraph 13.2.2, CPAC shall cooperate fully with
TomoTherapy in connection with any such action.  Moreover, TomoTherapy shall
prosecute such action at its own expense, controlling such action and retaining
all recoveries there from. TomoTherapy shall reimburse CPAC for any reasonable
out-of-pocket costs and expenses incurred by CPAC at TomoTherapy’s request as
part of CPAC’s full cooperation in connection with an action brought by
TomoTherapy against third parties.  All other costs and expenses incurred by
CPAC in carrying out CPAC’s obligations under this Agreement shall be paid by
CPAC, without reimbursement from TomoTherapy.

 

13.2.4              If CPAC elects to commence an action for infringement as
provided above in Paragraph 13.2.2, TomoTherapy shall cooperate fully with CPAC
in connection with any such action.  Moreover, CPAC shall prosecute such action
at its own expense, controlling such action and retaining all recoveries there
from; provided that any recoveries (after payment of litigation expenses)
retained by CPAC (including any settlement recoveries) shall be treated as
revenue from the sale of Licensed Products to which the royalty obligations of
CPAC under Paragraph C.2 of Exhibit C hereto shall be applicable. CPAC shall
reimburse TomoTherapy for any reasonable out-of-pocket costs and expenses
incurred by TomoTherapy at CPAC’s request as part of TomoTherapy’s full
cooperation in connection with an action brought by CPAC against third parties. 
All other costs and expenses incurred by TomoTherapy in carrying out
TomoTherapy’s obligations under this Agreement shall be paid by TomoTherapy,
without reimbursement from CPAC.

 

27

--------------------------------------------------------------------------------

 

14.                               USE OF NAMES AND TRADEMARKS

 

Nothing contained in this Agreement will be construed as conferring any right to
either Party to use in advertising, publicity, or other promotional activities
any name, trade name, trademark, or other designation of the other Party or LLNL
or LLNS (including a contraction, abbreviation or simulation of any of the
foregoing).  Unless consented to in writing by LLNL or LLNS, the use by CPAC of
the name “Lawrence Livermore National Laboratory” by CPAC in advertising,
publicity, or other promotional activities is expressly prohibited.  Unless
consented to in writing by TomoTherapy or Accuray Incorporated, the use by CPAC
of the name “TomoTherapy” or “Accuray” by CPAC in advertising, publicity, or
other promotional activities is expressly prohibited.

 

15.                               LIMITED WARRANTY

 

15.1                        TomoTherapy warrants to CPAC that it has the lawful
right to grant the sublicense granted to CPAC under this Agreement.

 

15.2                        Except as expressly set forth in this Agreement, the
licenses and the associated Invention, Patent Rights, Licensed Products,
Licensed Services, and Licensed Methods are provided by TomoTherapy WITHOUT
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
WARRANTY OF ANY KIND,  EITHER EXPRESS OR IMPLIED.  TOMOTHERAPY MAKES NO EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY THAT THE INVENTION, PATENT RIGHTS,
LICENSED PRODUCTS, OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER RIGHTS.

 

15.3                        Nothing in this Agreement is or will be construed
as:

 

15.3.1              a warranty or representation by TomoTherapy as to the
validity, enforceability, or scope of any Patent Rights; or

 

15.3.2              a warranty or representation that anything made, used, sold,
or otherwise disposed of under any license granted in this Agreement is or will
be free from infringement of patents, copyrights, or other rights of third
parties; or

 

28

--------------------------------------------------------------------------------


 

15.3.3              an obligation to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Article 13 (PATENT
INFRINGEMENT); or

 

15.3.4              conferring by implication, estoppel, or otherwise any
license or rights under any patents or other rights of TomoTherapy other than
Patent Rights, regardless of whether such patents are dominant or subordinate to
Patent Rights; or

 

15.3.5              an obligation to furnish any New Developments, know-how,
technology, or technological information not provided in Patent Rights.

 

15.4                        LIMITATION OF LIABILITY — TOMOTHERAPY, LLNL, LLNS OR
DOE WILL NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS
OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY
INFRINGEMENT, OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR OTHER
SPECIAL DAMAGES SUFFERED BY CPAC, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES
ARISING OUT OF OR RELATED TO THIS AGREEMENT, FOR ALL CAUSES OF ACTION OF ANY
KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF
WARRANTY) EVEN IF TOMOTHERAPY, LLNL, LLNS OR DOE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

16.                               INDEMNIFICATION

 

CPAC will, and will require its sublicensees to (to the extent permitted by
Federal or applicable State law without the consent of a legislative body, an
elected official, or governmental unit), indemnify, hold harmless, and defend
TomoTherapy, LLNS, LLNL, DOE, their officers, employees, and agents; the
sponsors of the research that led to the Invention; and the inventors of any
invention claimed in the patent under Patent Rights (including the Licensed
Products, Licensed Services, and Licensed Methods contemplated thereunder) and
their employers against any and all amounts paid pursuant to any claims, suits,
losses, damage, costs, fees, and expenses alleging that any Licensed Product or
Licensed Service infringes the intellectual property of another party or has
injured any other party.  TomoTherapy will, and will require all other parties
to be

 

29

--------------------------------------------------------------------------------


 

indemnified pursuant to this paragraph, immediately surrender to CPAC the
prosecution or defense of any such claim or suit, and CPAC will pay any and all
costs, including reasonable attorneys’ fees, incurred by TomoTherapy in
enforcing this indemnification.  This indemnification will include, but will not
be limited to, any product liability.

 

17.                               INSURANCE

 

17.1                        CPAC will insure its activities relating to this
Agreement at its own cost with an insurance company reasonably acceptable to
TomoTherapy.  CPAC will obtain, keep in force, and maintain insurance as follows
with an insurance company reasonably acceptable to TomoTherapy or an equivalent
program of self-insurance:  Comprehensive or Commercial Form General Liability
Insurance, including contractual liability and product liability, with coverage
as follows:

 

17.1.1              Each occurrence coverage of not less than Five Million
Dollars ($5,000,000); and

 

17.1.2              Product Liability Insurance:  Completed operations aggregate
coverage of not less than Ten Million Dollars ($10,000,000); and

 

17.1.3              Personal and Advertising Injury:  Coverage of not less than
Five Million Dollars ($5,000,000); and

 

17.1.4              General Aggregate (Commercial Form only):  Coverage of not
less than Ten Million Dollars ($10,000,000).

 

17.2                        These coverages do not limit the liability of CPAC
to TomoTherapy in any way.  CPAC will provide TomoTherapy, upon request, with
certificates of insurance or self-insurance, including renewals that show
compliance with these requirements.  CPAC’s failure to maintain such required
insurance will be considered a material breach of this Agreement.

 

17.3                        If the required insurance is written on a
claims-made form, coverage must provide a retroactive date of placement before
or coinciding with the Effective Date of this Agreement.

 

17.4                        CPAC will maintain the general liability insurance
specified in this Article 17 during the period that the Licensed Patents of
TomoTherapy are being used and/or Licensed

 

30

--------------------------------------------------------------------------------


 

Products are being sold or otherwise commercially distributed by CPAC, and for a
period of not less than three (3) years thereafter.

 

17.5                        CPAC’s insurance coverage must:

 

17.5.1              Provide for at least thirty (30) days advance written notice
to TomoTherapy of cancellation or any modification; and

 

17.5.2              Indicate that DOE, LLNS, LLNL, TomoTherapy, and their
respective officers, employees, students, and agents, are endorsed on the policy
as additional insureds; and

 

17.5.3              Include a provision that the coverage is primary and does
not participate with or is in excess of any valid and collectible insurance,
program, or self-insurance carried or maintained by TomoTherapy.

 

18.                               WAIVER

 

18.1                        No provision of this Agreement is deemed waived and
no breach excused unless such waiver or consent is made in writing and signed by
the waiving or consenting Party.

 

18.2                        Failure on the part of either Party to exercise or
enforce any right of such Party under this Agreement will not be a waiver by
such Party of any right, or operate to bar the enforcement or exercise of the
right at any time thereafter.

 

19.                               ASSIGNABILITY

 

This Agreement is binding on and inures to the benefit of each of the Parties
and its successors and assigns.  TomoTherapy may transfer or assign its rights
and obligations under this Agreement to Accuray Incorporated, any entity which ,
directly or indirectly, Controls, is Controlled by or is under common Control
with Accuray Incorporated or a third-party by any method for any reason
(including but not limited to merger or sale of majority assets) without the
consent of CPAC.  CPAC may transfer or assign all of its rights and obligations
under this Agreement: i) to a purchaser of all or substantially all of the
assets and business of CPAC; or ii) to an acquiror of all of the outstanding
shares of common stock of CPAC (whether by stock purchase or merger); or iii) to
a purchaser of all of that part of CPAC’s business to which the rights granted
under this Agreement

 

31

--------------------------------------------------------------------------------


 

relate. Except as permitted in the immediately preceding sentence of this
Paragraph 19, any assignment or transfer by CPAC of any of its rights or
obligations, in whole or in party, to any Person without the written consent of
TomoTherapy is prohibited and shall be void ab initio.

 

20.                               LATE PAYMENTS

 

In the event that royalty payments, fees, or other monies owed to TomoTherapy
are not received by TomoTherapy when due, CPAC will pay to TomoTherapy interest
at a rate of ten percent (10%) simple interest per annum.  Such interest will be
calculated from the date payment was due until actually received by
TomoTherapy.  Such accrual of interest will be in addition to, and not in lieu
of, enforcement of any other rights of TomoTherapy due to such late payment. 
CPAC will pay any reasonable costs incurred by TomoTherapy in collecting late
payments.

 

21.                               NOTICES

 

21.1                        Any notice or payment required to be given to either
Party will be deemed to have been properly given and to be effective:

 

21.1.1              on the date of delivery if delivered in person; or

 

21.1.2              on the date of mailing if mailed by first-class certified
mail, postage paid; or

 

21.1.3              on the date of mailing if mailed by any global express
carrier service that requires the recipient to sign the documents demonstrating
the delivery of such notice of payment;

 

to the respective addresses given below, or to another address as designated in
writing by the Party changing its address.

 

32

--------------------------------------------------------------------------------


 

In the case of CPAC:                                          Compact Particle
Acceleration Corporation

c/o Jim Schultz
6336 Patterson Pass Road
Suite B
Livermore, CA 94550

 

In the case of TomoTherapy:                           TomoTherapy Incorporated

c/o Accuray Incorporated
1310 Chesapeake Terrace
Sunnyvale, CA 94089
Attention: Darren J. Milliken
Senior Vice President, General Counsel & Corporate Secretary

 

22.                               GOVERNING LAWS; VENUE; ATTORNEYS FEES

 

22.1                        The Parties will attempt to jointly and promptly
resolve any disputes arising from this Agreement.  If the Parties are unable to
resolve a dispute within a reasonable time from one Party’s written notice to
the other that dispute resolution has begun, then either Party may commence
proceedings in a court of competent jurisdiction.

 

22.2                        THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law
rules that would direct the application of the laws of another jurisdiction, but
the scope and validity of any patent or patent application will be governed by
the applicable laws of the country of such patent or patent application.

 

23.                               PATENT MARKING

 

CPAC will mark all Licensed Products and their containers that are made, used,
Sold, or otherwise disposed of under this Agreement in accordance with
applicable patent marking laws.

 

33

--------------------------------------------------------------------------------


 

24.                               GOVERNMENT APPROVAL OR REGISTRATION

 

If this Agreement or any associated transaction is required by the law of any
nation to be either approved, permitted, or registered with any governmental
agency, CPAC will assume all legal obligations to do so.  CPAC will notify
TomoTherapy if CPAC becomes aware that this Agreement is subject to a United
States or foreign government reporting, permitting, or approval requirement. 
CPAC will make all necessary filings and pay all costs including fees,
penalties, and all other out-of-pocket costs associated with such reporting,
permitting, or approval process, unless otherwise specified in this Agreement.

 

25.                               COMPLIANCE WITH LAWS

 

25.1                        CPAC will comply with all applicable international,
national, state, regional and local laws and regulations in performing its
obligations hereunder and in its use, manufacture, Sale, or import of the
Licensed Products, Licensed Services, or practice of the Licensed Method.

 

25.2                        CPAC will comply with all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data and the provision of Licensed Services to foreign countries,
including, without limitation, the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations (EAR).

 

25.3                        CPAC will manufacture Licensed Products and practice
the Licensed Method in compliance with applicable government importation laws
and regulations of a particular country for Licensed Products made outside the
particular country in which such Licensed Products are used or Sold.

 

25.4                        TomoTherapy will provide reasonable assistance to
CPAC, at CPAC’s expense, in completing any applications or seeking any approvals
of the type described in this Article 25.

 

26.                               FORCE MAJEURE

 

26.1                        Except for CPAC’s obligation to make any payments to
TomoTherapy hereunder, the Parties will not be responsible for any failure to
perform due to the occurrence of any events beyond their reasonable control
which render their performance impossible or

 

34

--------------------------------------------------------------------------------


 

onerous, including, but not limited to:  accidents (environmental, toxic spill,
etc.); acts of God; biological or nuclear incidents; casualties; earthquakes;
fires; floods; governmental acts, orders or restrictions; inability to obtain
suitable and sufficient labor, transportation, fuel and materials; local,
national, or state emergency; power failure and power outages; acts of
terrorism; strike; and war.

 

26.2                        Either Party to this Agreement, however, will have
the right to terminate this Agreement upon thirty (30) days’ prior written
notice if either Party is unable to fulfill its obligations under this Agreement
due to any of the causes mentioned in Paragraph 26.1, where such identified
cause has prevented the performance of its obligations for a consecutive period
of one (1) year.

 

26.3                        In the event that an event described in Paragraph
26.1 occurs, the Parties agree that any time-sensitive obligations, including,
without limitation, the Performance Obligations set forth in Exhibit E and the
payment of minimum annual royalties set forth in Exhibit C, shall be tolled for
a mutually agreed upon time, taking into account the nature of the occurrence,
but in no event, for a time period shorter than the duration of the event giving
rise to such tolling.

 

27.                               UNITED STATES PREFERENCE

 

CPAC agrees that any Licensed Products embodying the Invention or produced
through the use thereof will be manufactured substantially in the United States.

 

28.                               PROPRIETARY INFORMATION

 

Other than as specified hereunder, the terms of this Agreement shall be
considered proprietary information (“Proprietary Information”).  TomoTherapy
shall not disclose the royalties paid, royalty reports, or development reports
submitted by CPAC, or any of the information contained in those reports, without
CPAC’s prior written consent, except that TomoTherapy may disclose all such
information to LLNS in accordance with its obligations under the Underlying
License.  Either party may disclose the terms of this Agreement to the extent
required by law, including but not limited to any applicable securities laws and
regulations.

 

35

--------------------------------------------------------------------------------


 

29.                               MISCELLANEOUS

 

29.1                        The headings of the several sections are inserted
for convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement.

 

29.2                        No amendment or modification of this Agreement will
be valid or binding upon the Parties unless made in writing and signed on behalf
of each Party.

 

29.3                        This Agreement with the attached Exhibits A, B, C, D
and E embodies the entire understanding of the Parties and supersedes all
previous communications, representations, or understandings, whether oral or
written, between the Parties relating to the subject matter hereof.  The
Original Sublicense and the Original Cross-License are hereby terminated in
their entirety and superseded by the terms and conditions of this Agreement.

 

29.4                        If any of the provisions contained in this Agreement
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement will be construed as if such invalid or illegal or
unenforceable provisions had never been contained herein.

 

29.5                        No provisions of this Agreement are intended or will
be construed to confer upon or give to any person or entity other than
TomoTherapy and CPAC any rights, remedies, or other benefits under, or by reason
of, this Agreement.

 

29.6                        In performing their respective duties under this
Agreement, each of the Parties will be operating as an independent contractor. 
Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the Parties hereto, or be construed to
evidence the intention of the Parties to establish any such relationship. 
Neither Party will have the power to bind the other Party or incur obligations
on the other Party’s behalf without the other Party’s prior written consent.

 

[Signature Page Follows]

 

36

--------------------------------------------------------------------------------


 

In witness whereof, both TomoTherapy and CPAC have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, on
the date and year hereinafter written.

 

TOMOTHERAPY INCORPORATED

COMPACT PARTICLE ACCELERATION CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

(Signature)

 

(Signature)

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

Date signed:

                                , 2012.

 

Date signed:

                           , 2012.

 

[Signature Page to Amended and Restated Limited Exclusive

Sublicense and Cross-License Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A - LICENSED PATENTS

 

CATEGORY 1 PATENTS

 

UNITED STATES PATENTS:

 

Invention
Disclosure
Number

 

Patent
Number

 

Title

 

Inventors

 

Filing
Date

 

Issue
Date

IL-9938

 

6,331,194

 

Process for Manufacturing Hollow Fused-Silica Insulator Cylinder

 

Stephen E. Sampayan, Michael L. Krogh, Steven C. Davis

 

07/08/97

 

12/18/01

IL-10368

 

7,173,385

 

Compact Accelerator

 

George J. Caporaso, Stephen E. Sampayan, Hugh C. Kirbie

 

01/14/05

 

02/06/07

IL-11372

 

7,576,499

 

Sequentially Pulsed Traveling Wave Accelerator

 

George J. Caporaso, Scott D. Nelson, Brian R. Poole

 

10/24/06

 

8/18/09

IL-11514

 

7,615,942

 

Castable Dielectric Composite Linear Accelerator

 

David M. Sanders, Stephen E. Sampayan, Kirk Slenes, H. M. Stoller

 

11/14/06

 

11/10/09

IL-11585A

 

7,710,051

 

Compact Articulated Accelerator for Medical Therapy

 

George J. Caporaso, Stephen E. Sampayan, Yu-Jiuan Chen, Steven A. Hawkins, Art
Paul

 

10/24/06

 

5/4/10

IL-11482A

 

7,893,541

 

Optically Initiated Silicon Carbide High Voltage Switch

 

James S. Sullivan, George J. Caporaso, Stephen E. Sampayan, David M. Sanders

 

10/24/06

 

2/22/11

 

UNITED STATES PATENT APPLICATIONS:

 

Invention
Disclosure
Number

 

Patent
Application
Number

 

Title

 

Inventors

 

Filing Date

IL-11372

 

11/586,377

 

Single Pulse Traveling Wave Accelerator

 

George J. Caporaso, Scott D. Nelson

 

10/24/06

IL-11864

 

12/136,721

 

Beam Transport System and Method for Linear Accelerators

 

Yu-Jiuan Chen, George Caporaso, Scott Nelson

 

6/10/08

IL-11482B

 

12/952,949

 

Method of Controlling the Spatial Distribution of Large Electric Fields at
Conductor-Insulator Junctions

 

James S. Sullivan, George J. Caporaso, Stephen E. Sampayan, David M. Sanders

 

11/23/10

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

A-1

--------------------------------------------------------------------------------

 

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

PROVISIONAL PATENT APPLICATIONS:

 

Invention
Disclosure
Number

 

Provisional Patent
Application No.

 

Title

 

Inventors

 

Filing
Date

IL-11849

 

60/936256

 

{*****}

 

Mark Alan Rhodes

 

6/18/07

IL-11868

 

60/936895

 

{*****}

 

George Caporaso, Scott D. Nelson

 

6/21/07

 

FOREIGN PATENT APPLICATIONS:

 

Invention
Disclosure
Number

 

International
Serial Number

 

Title

 

Inventors

 

Filing Date

IL-10368

 

PCT/US05/01548

 

Improved Compact Accelerator

 

George J. Caporaso, Stephen E. Sampayan, Hugh C. Kirbie

 

01/18/05

IL-10368

 

05722455.2 EP

 

Improved Compact Accelerator

 

George J. Caporaso, Stephen E. Sampayan, Hugh C. Kirbie

 

01/18/05

IL-10368

 

2006-549689 JP

 

Improved Compact Accelerator

 

George J. Caporaso, Stephen E. Sampayan, Hugh C. Kirbie

 

01/18/05

IL-10368

 

2550552 CA

 

Improved Compact Accelerator

 

George J. Caporaso, Stephen E. Sampayan, Hugh C. Kirbie

 

01/18/05

IL-11372

 

PCT/US06/41548

 

Sequentially Pulsed Traveling Wave Accelerator

 

George J. Caporaso, Scott D. Nelson

 

10/24/06

IL-11482

 

PCT/US06/41814

 

Optically-Initiated Silicon Carbide High Voltage Switch

 

James Sullivan, George Caporaso, Stephen Sampayan, David Sanders

 

10/24/06

IL-11514

 

PCT/US06/44297

 

Castable Dielectric Wall Accelerator

 

David M. Sanders

 

11/14/06

IL-11585

 

PCT/US07/21380

 

Compact Accelerator for Medical Therapy

 

George J. Caporaso,
Stephen E. Sampayan,
Yu-Jiuan Chen, Steven A. Hawkins, Arthur Carl Paul

 

10/05/07

IL-11585

 

96139662 TW

 

Compact Accelerator for Medical Therapy

 

George J. Caporaso,
Stephen E. Sampayan,
Yu-Jiuan Chen, Steven A. Hawkins, Arthur Carl Paul

 

10/05/07

 

A-2

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

The following Records of Inventions (ROIs) are to be included as Category 1
Patents upon filing of the associated patent application with the USPTO.

 

INVENTION DISCLOSURES

 

Invention
Disclosure
Number

 

Patent
Application
No.

 

Title

 

Inventors

 

Filing Date

IL-11369

 

TBD

 

{*****}

 

George J. Caporaso, Brian R. Poole, James S. Sullivan

 

TBD

IL-11400

 

TBD

 

{*****}

 

Scott D. Nelson, George J. Caporaso, Brian R. Poole, James S. Sullivan

 

TBD

IL-11690

 

TBD

 

{*****}

 

Mark A. Rhodes

 

TBD

IL-11740

 

TBD

 

{*****}

 

Stephen Sampayan

 

TBD

IL-11795

 

TBD

 

{*****}

 

Arthur Carl Paul, John R. Harris

 

TBD

IL-11896

 

TBD

 

{*****}

 

George J. Caporaso, Brian R. Poole, Steven A. Hawkins

 

TBD

 

CATEGORY 2 PATENTS

 

NONE CURRENTLY

 

CATEGORY 3 PATENTS

 

UNITED STATES PATENT APPLICATIONS:

 

Invention
Disclosure
Number

 

Patent
Application
Number

 

Title

 

Inventors

 

Filing Date

IL-11968

 

12/426,143

 

System and Method of Modulating Electrical Signals Using Photoconductive Wide
Bandgap Semiconductors as Variable Resistors

 

John R. Harris, George Caporaso, Stephen E. Sampayan

 

4/17/09

IL-12001

 

12/537,897

 

Improvements to Multilayer Vacuum Insulators

 

John R. Harris, David M. Sanders, Steven A. Hawkins, Steve Falabella

 

8/7/2009

 

A-3

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

IL-12083

 

12/761,607

 

Virtual Gap Dielectric Wall Accelerator

 

George J. Caporaso, Yu-Jiuan Chen, Scott D. Nelson, James S. Sullivan, Steven A.
Hawkins

 

4/16/2010

IL-12108

 

12/775,156

 

Photoconductive Switch Package

 

George J. Caporaso

 

5/6/2010

IL-12276

 

13/152,216

 

Generalized Focusing and Deflection Method Utilizing Deformed Conducting
Electrodes

 

Steven A. Hawkins, George J. Caporaso, Yu-jiuan Chen

 

6/2/11

IL-12264

 

13/253,944

 

Proton Kicker for Injection into a Single RF Period of an RFQ

 

Gary Guethlein

 

10/5/11

IL-12286

 

13/253,940

 

Proton Grating by Energy Shift into a Single RF Period of an RFQ

 

Gary Guethlein

 

10/5/11

IL-12149A

 

13/171,372

 

High Voltage Photo-Switch Package Module

 

High Voltage Photo-Switch Package Module

 

6/28/11

 

PROVISIONAL PATENT APPLICATIONS:

 

Invention
Disclosure
Number

 

Provisional Patent
Application No.

 

Title

 

Inventors

 

Filing
Date

IL-12348/IL-12349

 

61/429,681

 

{*****}

 

Yu-Jiuan Chen

 

1/4/11

IL-12149B

 

61/549,603

 

{*****}

 

James S. Sullivan, David M. Sanders, Steven A. Hawkins, Stephen E. Sampayan

 

10/20/11

IL-12537

 

61/566,986

 

{*****}

 

Yu-Jiuan Chen

 

12/5/11

 

INVENTION DISCLOSURES

 

Invention
Disclosure
Number

 

Patent
Application
No.

 

Title

 

Inventors

 

Filing Date

IL-12091

 

TBD

 

{*****}

 

John R. Harris, David M. Sanders, Steven A. Hawkins, Marcelo Norona

 

TBD

IL-12149C

 

TBD

 

TBD

 

James S. Sullivan, David M. Sanders, Steven A. Hawkins, Stephen E. Sampayan

 

TBD

IL-12511

 

TBD

 

{*****}

 

Gary Guethlein

 

TBD

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B - RIGHTS GRANTED AND PERFORMANCE OBLIGATIONS

 

B.1                             Rights Granted by TomoTherapy (Sublicense under
Existing License)

 

B.1.1                   Subject to the limitations set forth in this Agreement,
TomoTherapy hereby grants to CPAC an exclusive, nontransferable (other than in
accordance with the terms and conditions contained herein), worldwide,
royalty-bearing, license under its rights in the Underlying License (including,
without limitation, the Patent Rights other than the DWA Patents included
therein)  (a) to make, have made, use, Sell, have sold, offer for Sale, and
import or export, subject to compliance with Article 25, LLNL Licensed Products
and related Licensed Services in the Current Field of Use; and (b) to practice
Licensed Methods (other than those that relate to the DWA Patents) in the
Current Field of Use.

 

B.1.2                   “Current Field of Use” means the Particle and
Radiotherapy Field of Use.

 

B.1.2.1                     To maintain exclusivity in the Current Field of Use,
CPAC will have to submit a commercialization plan for each particle therapy
application (e.g., carbon-12, heavy ion particle, etc.) even if the plan simply
involves sublicensing, in accordance with the terms of TomoTherapy’s
corresponding obligations under the Underlying License.

 

B.2                             Rights Granted by TomoTherapy (License under DWA
IP).

 

B.2.1                   Subject to the limitations set forth in this Agreement,
TomoTherapy hereby grants to CPAC a worldwide, exclusive, royalty-bearing
license under the DWA Patents and the DWA Technology Rights owned or controlled
by TomoTherapy in the Particle and Radiotherapy Field of Use, including (i) to
make, have made, use, Sell, have sold, offer for Sale, and import or export,
subject to compliance with Article 25, DWA Licensed Products and related
Licensed Services in the Particle and Radiotherapy Field of Use; and (b) to
practice Licensed Methods relating to the DWA Patents in the Particle and
Radiotherapy Field of Use.

 

B.2.2                   Subject to the limitations set forth in this Agreement,
TomoTherapy hereby grants to CPAC a worldwide, exclusive, royalty-bearing, to
copy the Copyrighted DWA Works

 

B-1

--------------------------------------------------------------------------------


 

owned or controlled by TomoTherapy and make derivative works based on such
Copyrighted DWA Works in the Particle and Radiotherapy Field of Use.

 

B.2.3                   Subject to the limitations set forth in this Agreement,
TomoTherapy hereby grants to CPAC a worldwide, exclusive, royalty-free license
to use in the Particle and Radiotherapy Field of Use the DWA Trade Secrets owned
or controlled by TomoTherapy.

 

B.2.4                   CPAC and TomoTherapy agree that, as it relates to their
respective rights to jointly owned DWA IP, CPAC will pay royalties to
TomoTherapy at the rates specified Paragraph C.2 of Exhibit C if CPAC sells any
products or provides any services that use the jointly owned DWA IP.

 

B.3                             Rights Granted by CPAC (License under DWA IP and
Photon Therapy Field).

 

B.3.1                   CPAC hereby grants to TomoTherapy a perpetual,
worldwide, non-exclusive, royalty-bearing license under the DWA Patents, DWA
Technology Rights, Copyrighted DWA Works, DWA Trade Secrets, or DWA IP owned or
controlled by CPAC in the Particle and Radiotherapy Field of Use.  TomoTherapy
agrees not to exercise this grant of license unless or until (i) CPAC becomes a
debtor in a case under the United States Bankruptcy Code or makes an assignment
for the benefit of creditors or a receiver is appointed for all or a substantial
part of its assets; (ii) CPAC liquidates, dissolves or ceases doing business; or
(iii) completely ceases all efforts to develop or commercialize any Licensed
Products (it being understood that a temporary suspension of such efforts does
not constitute a complete cessation of all such efforts). If CPAC decides to
abandon prosecution or maintenance of any patent or patent application under the
DWA Patents or DWA Technology Rights owned or controlled by CPAC, CPAC shall
assign such patent or patent application to TomoTherapy prior to such
abandonment, and TomoTherapy shall have the right to continue prosecution or
maintenance of such application or patent, at its own expense.

 

B.3.2                   If CPAC owned or licensed DWA IP or other intellectual
property acquired or developed by CPAC between August 4, 2009 and the date on
which the Option Period ends, and would be useful for the treatment of tumors or
lesions with photons (as reasonably determined by TomoTherapy), CPAC shall
exclusively license to TomoTherapy such

 

B-2

--------------------------------------------------------------------------------


 

DWA IP or other intellectual property for photon radiation therapy use on
commercially reasonable terms if TomoTherapy does not otherwise already have the
rights to such DWA IP or other intellectual property; provided, however, the
obligation to exclusively license DWA IP or other intellectual property that is
owned by a third party and licensed to CPAC shall only apply to the extent
permitted under the license between CPAC and the party from whom CPAC obtained
its rights to such licensed DWA IP or other intellectual property.  The exercise
by TomoTherapy of its license rights under this Paragraph B.3.2 is subject to
TomoTherapy and CPAC entering into a separate agreement that sets forth the
commercially reasonable terms applicable to TomoTherapy’s use of such CPAC
intellectual property for photon radiation therapy.

 

B.4                             Sublicensing Rights

 

Each of TomoTherapy and CPAC grants to the other the right to issue sublicenses
of the rights granted to the other in Paragraph B.1., Paragraph B.2 and
Paragraph B.3. above, as applicable, to Affiliates, Joint Ventures, and third
parties (“sublicensees”) in the relevant fields of use, having rights no greater
than those granted to the party that is granting such rights, provided that, at
the time of sublicensing, CPAC retains exclusive rights in the relevant Field of
Use for the Licensed Patents, Licensed Services, or Licensed Methods that are
the subject of such sublicense; provided that, prior to expiration of the Option
Period, CPAC may grant sublicenses under the rights granted to it in Paragraph
B.1. and Paragraph B.2 only if (i) the rights sublicensed by CPAC are
sublicensed solely on a non-exclusive basis; and (ii) such sublicenses are by
their terms terminable by CPAC or its successor without liability to CPAC (or
its successor) following the acquisition of CPAC by Accuray pursuant to the
exercise of the Stock Option Acquisition or the Merger Acquisition Option (as
each such term is defined in the Shareholder Agreement).  For the avoidance of
doubt, Affiliates and Joint Ventures shall have no licenses under the Patent
Rights unless such Affiliates and Joint Ventures are granted a sublicense.

 

B.5                             Rights Granted Pursuant to the Underlying
License

 

Any current and future rights that are licensed to TomoTherapy pursuant to the
Underlying License but not specifically sublicensed or granted elsewhere in this
Agreement to CPAC are hereby granted to CPAC.

 

B-3

--------------------------------------------------------------------------------

 

B.6                             Future Rights

 

B.6.1                   CPAC may make a written request to TomoTherapy to add
some Category 2 Patents to this License, and TomoTherapy agrees to amend
Exhibit A of this License accordingly provided that CPAC pays any additional
fees if required, as provided in Paragraph 12.1.2 of this Agreement, and
provided further that LLNS agrees to amend the Underlying License accordingly.

 

B.6.2                   CPAC may make a written request to TomoTherapy to add
Category 3 Patents to this Agreement for no additional license fees, and
TomoTherapy agrees to amend Exhibit A of this Agreement accordingly, provided
that CPAC pays patenting costs in accordance with Article 12 of this License,
and provided further that LLNS agrees to amend the Underlying License
accordingly.  To the extent that copyrightable material maybe needed to
successfully commercialize the Invention, such copyrights will be included in
Exhibit A.

 

B.6.3                   At the conclusion of the CRADA, either through
termination or six (6) months after completion, CPAC will have the opportunity
to review all inventions generated during the course of the CRADA, to decide
which inventions are needed to commercialize the Invention, and to seek
amendment to Exhibit A to include such inventions, at which time all the future
rights identified in this Paragraph B.6.3 would have been listed in Exhibit A,
subject to LLNS’ agreement to amend the Underlying License accordingly.  Other
Future Rights beyond those discussed herein must be negotiated in a separate
Agreement.

 

B.5                             Performance Obligations

 

B.5.1                   CPAC will develop with TomoTherapy by the completion of
the DWA subscale prototype, and in consultation with LLNS, a more detailed
schedule (Exhibit D “SCHEDULE”) that provides dates for each of the following
obligations.  To maintain exclusivity, specific dates must be mutually agreed to
by TomoTherapy and CPAC and LLNS by when the DWA subscale prototype is completed
(“DWA Subscale Completion”).  This Agreement must be amended with the SCHEDULE
within sixty (60) days of the DWA Subscale Completion.  It is expected that the
SCHEDULE will be updated at least once annually using a form provided in the
SCHEDULE during the

 

B-4

--------------------------------------------------------------------------------


 

course of the CRADA as new information is developed.  Both parties signing the
updated SCHEDULE form will be considered an amendment to the SCHEDULE.

 

B.5.1.1                     A 2009 milestone that is related to the full-scale
development of the DWA.

 

B.5.1.2                     The estimated time after the successful testing of
the full-scale DWA when the first therapy system incorporating the DWA will be
installed at a location to be determined by the Parties.

 

B.5.1.3                     The date when CPAC will submit the required Federal
Drug Administration (“FDA”) notification/application.

 

B.5.1.4                     The date when CPAC will achieve First Commercial
Acceptance, estimated to be one year after FDA approval.

 

B.5.1.5                     A mutually-agreed process to jointly amend the
SCHEDULE.

 

B.5.2                   CPAC will hire or contract with the people it believes
to be reasonably necessary to commercialize the DWA technology within sixty (60)
days of the DWA Subscale Completion.

 

B.5.3                   CPAC will be subject to, and will perform, TomoTherapy’s
obligations to locate the first prototype system at a facility in accordance
with Paragraph B.5.3 of the Underlying License.

 

B.5.4                   CPAC will achieve cumulative commercial acceptances of
Ten (10) units of proton therapy systems three years after First Commercial
Acceptance, subject to Paragraph 5.6 below.

 

B.5.5                   CPAC will perform other performance obligations for
applications beyond proton therapy based on CPAC’s commercialization plan
pursuant to Paragraphs B.1.2.1.

 

B.5.6                   The sales requirements specified above shall be amended
and/or extended if, and to the same extent that, LLNS amends and/or extends
TomoTherapy’s obligations in the Underlying License.

 

B.5.7                   [Intentionally omitted].

 

B-5

--------------------------------------------------------------------------------


 

B.5.8                   CPAC will proceed commercially diligently to develop,
file relevant regulatory applications for and attempt to obtain relevant
regulatory commercialization approvals with respect to the manufacturing,
marketing, and sale of Licensed Products.

 

B.5.9                   CPAC will submit a commercialization plan for
applications beyond proton therapy, as provided in Paragraphs B.1.2.1 through
B.1.2.3.

 

B-6

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

EXHIBIT C - FEES AND ROYALTIES

 

C.1                             Milestone Payments

 

C.1.1                   As partial consideration for this Agreement, CPAC will
pay Milestone Payments for the Particle and Radiotherapy Field of Use based on
the following schedule of events:

 

C.1.1.1               {*****} within thirty (30) days of the date on which the
parties and LLNS all agree they have {*****}.

 

C.1.1.2               {{*****}, within thirty (30) days of the date on which the
parties and LLNS all agree they have {*****}.

 

C.1.1.3               {*****}, within thirty (30) days of the date on which the
parties and LLNS all agree they have {*****}.

 

C.1.2                   The Milestone Payments will not be credited against any
other royalty or fee due from CPAC to TomoTherapy.

 

C.2                             Earned Royalties

 

C.2.1                   Earned Royalties on Licensed Products.  CPAC will pay
TomoTherapy an earned royalty of:

 

C.2.1.1  Pass-through Earned Royalties to LNLL.  {*****} of LLNL Licensed
Products in the {*****}.  If the royalty rate on Net Sales of Licensed Products
owed to LLNL under the Underlying License is amended, than this subsequent
amended royalty rate owed to LNLL will replace the 2% royalty under this
Paragraph.  Payments of earned royalties will be in accordance with the
requirements of Article 5 (FEES, ROYALTIES AND PAYMENTS) and Article 7 (PROGRESS
AND ROYALTY REPORTS) of this Agreement.

 

C.2.1.2  Royalties to TomoTherapy.  {*****} of Licensed Products in the {*****},
with the exception that no royalties under this paragraph are owed for sales of
Licensed

 

C-1

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Products to TomoTherapy, Accuray their affiliates. Payments of earned royalties
will be in accordance with the requirements of Article 5 (FEES, ROYALTIES AND
PAYMENTS) and Article 7 (PROGRESS AND ROYALTY REPORTS) of this Agreement.

 

C.2.2                  Earned Royalties on Licensed Services.  In addition to
the Milestone Payments, CPAC will pay TomoTherapy an earned royalty of:

 

C.2.2.1 Pass-through Earned Royalties to LNLL. {*****} of Licensed Services
relating to the Licensed Patents other than DWA Patents in the {*****}.  If the
royalty rate on Net Sales of Licensed Services owed to LLNL under the Underlying
License is amended, than this subsequent amended royalty rate owed to LNLL will
replace the {*****} royalty under this Paragraph.  Payments of earned royalties
will be in accordance with the requirements of Article 5 (FEES, ROYALTIES AND
PAYMENTS) and Article 7 (PROGRESS AND ROYALTY REPORTS) of this Agreement.  If
CPAC has paid earned royalties on a sale of a Licensed Product pursuant to
Paragraph C.2.1.1, TomoTherapy will not accrue an earned royalty for the use of
the Licensed Product by the purchaser for such a transaction as a Licensed
Service under this Paragraph.

 

C.2.2.2 Royalties to TomoTherapy.  {*****} of Licensed Services in the {*****},
with the exception that no royalties under this paragraph are owed for sales of
Licensed Services to TomoTherapy, Accuray their affiliates. Payments of earned
royalties will be in accordance with the requirements of Article 5 (FEES,
ROYALTIES AND PAYMENTS) and Article 7 (PROGRESS AND ROYALTY REPORTS) of this
Agreement. If CPAC has paid earned royalties on a sale of a Licensed Product
pursuant to Paragraph C.2.1.2, TomoTherapy will not accrue an earned royalty for
the use of the Licensed Product by the purchaser for such a transaction as a
Licensed Service under this Paragraph.

 

C-2

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

C.2.3                   Provisions for Earned Royalty Re-Evaluation.

 

C.2.3.1                     Uncertainty of Clinical System Development Costs at
UCDHS.  In the event that CPAC’s sole combined costs (outside of funds
contributed by LLNL) to develop the full-scale DWA and the clinic system exceed
{*****}, the Parties agree to re-evaluate the Earned Royalty Rate provided in
Paragraph C.2.1 and amend it as mutually agreed to by the Parties.

 

C.2.3.2                     Uncertainty of Production Costs of Licensed
Products.  In the event that the current earned royalties put the Licensed
Products at a competitive disadvantage, the Parties agree to re-evaluate the
Earned Royalty Rate provided in Paragraph C.2.1 and amend it as mutually agreed
to by the Parties, taking into account the production costs, the commercial
market of the DWA, and the likely price modifications necessary to make the
Licensed Products more competitive in the marketplace.  Specifically,
TomoTherapy agrees to reduce the Earned Royalty Rate to the same extent LLNL
does.

 

C.2.4                   In the event that CPAC grants sublicenses, CPAC will pay
to TomoTherapy earned royalties from such sublicensing in accordance with the
terms and conditions in this Agreement.

 

C.3                             Minimum Annual Royalties

 

C.3.1                   Subject to the terms and conditions of this Agreement,
CPAC will pay to TomoTherapy a minimum annual royalty according to the
requirements of Article 5 and the schedule below.  The minimum annual royalty
paid to TomoTherapy during a calendar year will be credited against the earned
royalty due and owing for the calendar year in which the minimum payment was
made.

 

C-3

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Calendar year

 

Minimum annual royalty

 

Due date

2012
(First Commercial Acceptance)

 

{*****}

 

February 28, 2012

2013

 

{*****}

 

February 28, 2013

2014

 

{*****}

 

February 28, 2014

2015

 

{*****}

 

February 28, 2015

2016

 

{*****}

 

February 28, 2016

2017

 

{*****}

 

February 28, 2017 and every February 28 thereafter for the life of this
Agreement

 

C.3.2                   The dates for First Commercial Acceptance and beyond,
and the corresponding minimum annual royalties starting with {*****}, may be
modified pursuant to Exhibit E (SCHEDULE).  If the First Commercial Acceptance
is modified to a later year, then the minimum annual royalty for the original
year that had the First Commercial Acceptance would be {*****} more than that of
the year immediately preceding the original year that had the First Commercial
Acceptance.  For example, if the First Commercial Acceptance has been modified
to 2013, then the {*****} minimum annual royalty would start in 2013, and 2012
will have a minimum annual royalty of {*****} more than the 2011 minimum annual
royalty).

 

C.4                             Royalties Payable by TomoTherapy for CPAC
Licensed Products.

 

C.4.1                   TomoTherapy shall pay CPAC an earned royalty of {*****}
of CPAC Licensed Products (as defined below) in the Particle and Radiotherapy
Field of Use.  Payments of earned royalties will be in accordance with the
requirements of Article 5 (FEES, ROYALTIES AND PAYMENTS) and Article 7 (PROGRESS
AND ROYALTY REPORTS) of this Agreement except that TomoTherapy will be paying
the royalties with respect to CPAC Licensed Products and providing the related
royalty reports to CPAC instead of CPAC

 

C-4

--------------------------------------------------------------------------------


 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

paying royalties with respect to Licensed Products to TomoTherapy and providing
related royalty reports to TomoTherapy.  For the purposes of this Paragraph
C.4.1, (i) the definition of {*****}shall be deemed to refer to “CPAC Licensed
Products” rather than “Licensed Products” and to refer to TomoTherapy rather
than CPAC; and (ii) “CPAC Licensed Product” means all kits, compositions of
matter, materials, articles of manufacture, and products the manufacture, use,
Sale, offer for Sale, or import of which, but for the licenses granted by CPAC
in Paragraph B.3.1 of this Exhibit B, would infringe, or contribute to or induce
the infringement of any DWA Patents, DWA Technology Rights, Copyrighted DWA
Works, DWA Trade Secrets or other DWA IP owned or controlled by CPAC or would
require the performance of the Licensed Method that involves use of any DWA
Patent or other DWA IP owned or controlled by CPAC.

 

C-5

--------------------------------------------------------------------------------


 

EXHIBIT D - SCHEDULE

 

Pursuant to Paragraph B.5.1 of Exhibit B (RIGHTS GRANTED AND PERFORMANCE
OBLIGATIONS), CPAC will develop with LLNL a more detailed schedule (“SCHEDULE”)
that provides for Performance Obligations.

 

D.1                             Amendment Process (Reference B.5.1.5)

 

D.1.1                   Periodic reviews of the development of both the DWA and
the proton therapy system will be conducted by Parties and LLNS.

 

D.1.2                  The Parties and LLNS will review and update this schedule
during the course of the CRADA at least once annually by September 30 and amend
this Agreement accordingly.

 

D.1.3                   By the termination or completion of the CRADA, dates
must be furnished, mutually agreed to by the Parties and LLNS, and entered into
this License Schedule.

 

D-1

--------------------------------------------------------------------------------
